Peck, J.
delivered the opinion of the court.
The act of 1803, ch. 18, sec. 1, authorizing judgment on motion for failing to return process, provides only for cases where the process has issued from the county or circuit court. The present case, not being covered by the act for the non-return of process, the motion was properly overruled. More difficulty arises under the third section of the act providing for a summary judgment in cases where an escape has been permitted. Though the language of the section seems broad enough to cover the case, yet it is obvious upon inspection of the whole act, *203that this section must be taken in pari materia with the first. It has been uniformly held, that acts authorizing judgments on motion, must be taken with strictness. If, therefore, the act does not come up fully to the case made out, the motion must be disallowed. None of these acts take away the common law remedy; therefore, no strained construction will be given to make them reach cases not within the obvious purview.
Judgment affirmed.